
	
		III
		112th CONGRESS
		1st Session
		S. RES. 214
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mrs. Murray submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week of June 24 through 28,
		  2011, as National Music Education Week.
	
	
		Whereas the National Association for Music Education has
			 designated the week of June 24 through 28, 2011, as National Music
			 Education Week;
		Whereas school-based music education is important and
			 beneficial for students of all ages;
		Whereas music education programs enhance intellectual
			 development and enrich the academic environment for students of all
			 ages;
		Whereas 3 out of every 4 Americans have participated in
			 music education programs, including chorus groups and formal instrument
			 lessons, during their time in school;
		Whereas of those who have participated in school-based
			 music education programs, 40 percent stated that such programs were extremely
			 influential in contributing to their current level of personal
			 fulfillment;
		Whereas music education provides students with the
			 opportunity to express their creativity and to develop skills that will benefit
			 them throughout the rest of their lives;
		Whereas the skills gained through music instruction,
			 including discipline and the ability to analyze, solve problems, communicate,
			 and work cooperatively, are vital for success in the 21st century
			 workplace;
		Whereas many students have limited access to music
			 education, which places them at a disadvantage compared to their peers;
		Whereas local budget cuts are predicted to lead to a
			 significant curtailment of school music programs, thereby depriving millions of
			 students of an education that includes music;
		Whereas the arts are a core academic subject, and music is
			 an essential element of the arts; and
		Whereas every student in the United States should have an
			 opportunity to reap the benefits of music education: Now, therefore, be
			 it
		
	
		That the Senate designates the week
			 of June 24 through 28, 2011, as National Music Education Week in
			 order to recognize the benefits and importance of music education.
		
